Matter of Liberty Mut. Ins. Co. (Kadah) (2017 NY Slip Op 04586)





Matter of Liberty Mut. Ins. Co. (Kadah)


2017 NY Slip Op 04586


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


475 CA 16-01399

[*1]IN THE MATTER OF ARBITRATION BETWEEN LIBERTY MUTUAL INSURANCE COMPANY, PETITIONER-APPELLANT, AND
andMIA KADAH, RESPONDENT-RESPONDENT. (APPEAL NO. 2.)


LAW OFFICES OF DESTIN C. SANTACROSE, BUFFALO (LISA M. DIAZ-ORDAZ OF COUNSEL), FOR PETITIONER-APPELLANT. 
WILLIAM MATTAR, P.C., WILLIAMSVILLE (MATTHEW J. KAISER OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Walter W. Hafner, Jr., A.J.), entered June 8, 2016. The order denied the motion of petitioner for leave to renew or reargue. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Liberty Mutual Ins. Co. (Mia Kadah) ([appeal No. 1] ___ AD3d ___ [June 9, 2017]).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court